


EXHIBIT 10.2
[barneslogo3dcmykjpga09.jpg]
 
 
 
 
 
 
 
Dawn N. Edwards
Senior Vice President, Human Resources
 
123 MAIN STREET
BRISTOL, CT 06010-6307


 
T: 860.583.7070













June 7, 2013                            Private & Confidential


Mr. Christopher J. Stephens
16 Raymond Lane
Milford, Connecticut 06897




Subject: Amendment to Your January 15, 2009 Offer Letter Re: Relocation Benefits




Dear Chris:


We are pleased to inform you that the company has decided to amend your January
15, 2009 offer letter by providing you a one-time relocation benefit of up to
$160,000.00 (inclusive of any tax-gross up, if applicable) for eligible expenses
incurred with your relocation to the Greater Hartford/Bristol area where our
headquarters are located. Eligible expenses are generally those consistent with
the company's relocation policy and its practices under the policy. For the
avoidance of doubt, this one-time benefit does not include any home buy-out.
This one-time benefit is available only if the relocation is completed by
December 31, 2013.


All payments made to you by the company as part of this benefit have to be
repaid upon written demand by the company if on or before July 1, 2014 either
you terminate your employment voluntarily or the company terminates your
employment for cause.


You will be reimbursed for eligible relocation expenses, upon expense details
being submitted by you, reviewed by Robert Schneider and approved by the Sr.
Vice President, Human Resources and Chief Executive Officer.


If you have any questions, please do not hesitate to contact me at (860)
973-2119.


Very truly yours,


/s/ DAWN N EDWARDS


Dawn N. Edwards
Senior Vice President, Human Resources
Barnes Group Inc.


